DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-3, 5-8, 10-15 and 17-23 are pending in the application.  Claims 4, 9 and 16 have been canceled.
Amendments to claims 1-2, 7, 12, 15, 18 and 20, and new claims 21-23, filed on 3/17/2022, have been entered in the above-identified application.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12, and their dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 12 recite the limitation “wherein the wipe better resists disintegration so as to be more durable than melamine cleaning articles in which melamine cleaning action is provided by a face that consists of or consists essentially of melamine.”  Although paragraph [0007] discusses disintegration of a melamine foam layer provide on an exterior surface in a prior art reference, it is unclear how the specification provides support for a wipe that better resists disintegration.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the melamine accounts for at least 5% of an exterior surface area of both the first and second exterior faces of the wipe.”  The open-ended range of at least 5% is unclear as claim 1 includes a limitation of 3% to 60%.  Claim 19 is unclear for a similar reason.

Claim 19 recites the limitation “the at least one exterior face.” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US PGPUB 2008/0003906 A1) in view of Lindsay et al. (US 2006/0003912 A1).  

Examiner’s note: The term “sheet” is interpreted in light of applicants specification, which discloses: “While the term "sheet" is generally used in referring to the nonwoven or other fibrous materials, the melamine, and any optional tissue, it will be appreciated that use of such term does not mean that these materials remain as distinct layers, as they typically in fact do not, e.g., particularly where the melamine sheet becomes entangled into the nonwoven (or other fibrous material)” (see [0050] and/or original claims 3 and 20). 
Regarding claims 1-3, 5, 7-8, 18-19 and 21, Hill teaches a disposable substrate comprising a foam particles or a foam layer with a nonwoven layer (Abstract).  Hill teaches that the disposable substrate can be a wipe or a cleaning pad (Abstract).  Hill teaches that one example of a suitable foam, for incorporation in the substrate, is melamine foam (Abstract).  Hill also teaches that one example, shown in FIG. 6 and FIG. 7, is a 1/4 inch fibrous layer hydroentangled with a 1/4 inch foam layer, where the entire structure is 50-100 gsm ([0173]).  Hill teaches that SEM's of the face in FIG. 6 show only the fibrous domain, with few interspersed regions of the melamine foam, while SEM's of the back in FIG. 7 show a predominantly melamine foam domain with some fibrous regions ([0173]).  Hill teaches that the final product is a fairly dense structure with considerable drape that imparts a wipe-like quality to it ([0173]).

Hill does not explicitly disclose wherein the wipe (the example) shown in Figs. 6 and 7 has a thickness of 0.01 to 0.125 inch (claim 1), or 0.01 to 0.05 (claims 5 and 12).  

However, Hill teaches, with respect to the example shown in Figs. 6 and 7, that the foam layer was effective in scrubbing, that the foam layer can be from 0.001 to 3 inches, and that the fibrous layer can be any suitable nonwoven ([0173]).  In the broader disclosure, Hill also teaches that the disposable substrate (the wipe) of the invention can have solely foam layers, solely fibrous layers, or a combination of foam and fibrous layers ([0059]).  Hill further teaches that a dry, fibrous web can have a basis weight of between about 30 and about 200 grams per square meter, the density of the dry web can be measured after evaporating the liquid from the premoistened wipe, and the density can be less than about 0.15 grams per cubic centimeter, wherein the density is the basis weight of the dry web divided by the thickness of the dry web ([0068]; also see [0085] and [0087]).  As calculated by the examiner, for the disclosed basis weight range of 30-200 g/m2, a density of less than about 0.15 g/cm3 would correspond to a dried wipe thickness of about 0.008 inches or more (i.e., 0.003/0.15 = 0.02 cm = 0.008 inches).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the wipe shown in Figs. 6 and 7 of Hill with a dry basis weight in the range of 30-200 g/m2 and a dry density of less than about 0.15 g/cm3 (which corresponds to a thickness of about 0.008 inches or more) in order to obtain a wipe for hard surface cleaning applications, for use on soft surfaces such as clothing and carpets, or for personal care or personal cleansing, as taught by Hill (Abstract, [0003] and [0068]).

Regarding the claimed limitation “3% to 60% of a surface area” of the first exterior face and of the second exterior face: as estimated by the examiner from Hill’s FIG. 6 (the face of the structure) and FIG. 7 (the back of the structure), Hill shows wherein the portion of the melamine that is exposed on at least one of the exterior faces of the wipe comprises from about 3% to 60% (or 5 to 50%, or about 10% to 50%, or less than 50%) of a total surface area of the exterior face. 

Hill does not explicitly disclose wherein melamine that is exposed on the second exterior face of the wipe accounts for 3% to 60% of a surface area of the second exterior surface.

However, Lindsay teaches a kit that includes first and second cleaning elements that are configured for cleaning a surface (Abstract).  Lindsay also teaches that particles of fibers added to a foam may be heterogeneously distributed or may be distributed homogeneously ([0073]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the disposable substrates of Hill with a homogeneous distribution of fibers and foam in order to provide individual cleaning elements (substrates) among a variety in a kit, with each cleaning element (substrate) in the kit having a particular cleaning function or property (see Abstract and [0073]-[0074]).

With regard to the claimed disintegration and durability property, the examiner notes that applicant has provided at paragraphs [0050], [0069] and [0073] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Hill in view of Lindsay discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Hill in view of Lindsay would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the disposable substrate taught by Hill in view of Lindsay to have the claimed properties.  




Regarding claim 6, Hill teaches that the final product is a fairly dense structure with considerable drape that imparts a wipe-like quality to it ([0173]). 


Regarding claims 10, 12-13, 17 and 22, Hill remains similarly as applied above to claim 1.  With regard to the fibrous layer, Hill further teaches that the substrate can comprise solely naturally occurring fibers, solely synthetic fibers, or any compatible combination of naturally occurring and synthetic fibers ([0050]-[0052]).  Hill also teaches that various pulp fibers can be utilized ([0050]-[0052] and [0069]-[0070]).

Regarding claims 11 and 14, the examiner notes that the claimed range of “less than 30 gsm” is interpreted in light of applicant’s specification, such as paragraph [0026] of published specification US 2019/0105869 A1, which discloses that, “The stated values include at least the variation to be expected in a typical manufacturing process, and may include values that are within 10%, within 5%, within 1 %, etc. of a stated value.”  As applied above to claim 1, Hill teaches that the dry, fibrous web can have a basis weight of between about 30 and about 200 grams per square meter ([0068]), which the examiner notes would meet the claimed limitation.
In the alternative, the examiner notes that Hill discloses in paragraph [0068] that the density of the dry web, which is the basis weight of the dry web divided by the thickness of the dry web, can be measured after evaporating liquid from the “premoistened wipe.”  Hill also teaches that the disposable substrate (the wipe) of the invention can have solely foam layers, solely fibrous layers, or a combination of foam and fibrous layers ([0059]).  Thus, it is the position of the examiner that the basis weight range of between about 30 and about 200 grams per square meter disclosed by Hill in paragraph [0068] represents suitable basis weights for wipes of the invention (e.g. made solely of fibrous layers).  The examiner notes that this interpretation is supported by other embodiments of Hill that provide examples of the invention, such as when nonwoven layers are combined with melamine particles and a binder in the Examples.  In these embodiments, Hill uses nonwoven layers with basis weights outside of the range of between about 30 and about 200 gsm, teaching instead bicomponent fibers having basis weights of 10 gsm, optionally combined with PET or PP layers (nonwoven carriers) that can vary from 0 to 300 gsm or more depending on the desired properties (e.g. smaller layers for wipes and larger layers for cleaning pads) (paragraph [0168] and Table 1).  
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided, within the wipe, a nonwoven layer (nonwoven fibers) having a basis weight of less than 30 gsm in order to obtain wipes that comprise nonwoven fibers entangled with melamine and have an overall basis weight of between about 30 and about 200 gsm, and/or in order or to obtain desired properties, as suggested by Hill ([0059], [0068], [0168] and Table 1). 

Regarding claim 15, Hill teaches that the disposable substrate can contain a cleaning composition (Abstract and [0085]).

Regarding claims 20 and 23, Hill remains similarly as applied above to claims 1 and 7-8.
Hill does not explicitly disclose (or clearly show in Figs. 6 and 7) wherein a portion of the melamine protrudes through the nonwoven or other fibrous sheets, or wherein the melamine accounts for at least 25% by weight of the weight of the wipe, excluding any cleaning composition loaded therein.
However, Hill teaches, in a different embodiment, that foam particles can be on the external surface of a substrate ([0042], [0049] and [0168]).  Hill also teaches that foam particles can comprise greater than 1%, 5%, 10% or 20% by weight of the total substrate ([0048]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the wipe in the embodiment in Figs. 6 and 7 of Hill with portions of the foam layer on the external surface of the wipe, and with an amount of foam comprising greater than 20% by weight of the total substrate, in order to provide additional cleaning action, such as effective scrubbing, as suggested by Hill ([0168] and [0048]; also see [0042], [0049] and [0173]-[0174).


Response to Arguments

Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 

Applicant contends that Hill explicitly provides different characteristics on the top face versus the bottom face of the structure described in conjunction as such characteristics are specifically tailored to provide different use benefits, to the different faces (see paragraphs 163-166).  Applicant also contends that there is no suggestion in Hill that would prompt one to go to such additional effort, particularly where this would eliminate the benefits of having 2 differently configured faces, as provided in Hill.

Regarding this contention, the examiner notes that, as applied to the amended claims, Lindsay teaches wherein fibers added to a foam may be heterogeneously distributed or may be distributed homogeneously ([0073]).  The examiner also notes that Lindsay teaches kits wherein each cleaning element in the kit may have different cleaning properties (Abstract).




Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789    

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789